Citation Nr: 1719865	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. R. Fleury Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 2006 to April 2009, including combat service in Afghanistan.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which granted service connection for an acquired psychiatric disorder, to include PTSD.

In August 2013, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  In March 2017, the Board notified the Veteran that the VLJ who conducted the Board hearing was no longer employed at the Board.  The Veteran was provided the opportunity to request another hearing on the appeal issue and was advised that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  To date, the Veteran has not responded to the letter, thus, the Board will proceed accordingly.

In January 2015, the Board denied the Veteran's claim for an increased initial disability rating.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court vacated and remanded the Board's January 2015 decision based on a Joint Motion for Remand.  

In February 2016, the Board remanded the case for additional development.  

In August 2016, the Appeals Management Center (AMC) increased the Veteran's rating to 50 percent from the grant of service connection.  Simultaneously, the AMC issued a Supplemental Statement of the Case (SSOC), which denied an initial disability rating in excess of 50 percent for PTSD.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
FINDING OF FACT

Since the June 14, 2011, effective date of the grant of service connection, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment, with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and not higher, for PTSD, from the June 14, 2011 effective date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In June 2011, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted in September 2011 and the Veteran appealed the initial 30 percent rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is required.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Regarding the duty to assist, the service treatment records and post-service treatment records have been obtained and associated with the claims file.

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for PTSD on four occasions, in July 2011, February 2012, January 2013, and May 2016.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran testified at a Board hearing in August 2013, as indicated above.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increased Rating for PTSD

The Veteran seeks a higher initial rating in excess of 50 percent for his service-connected PTSD.  As previously noted, the record shows that the Veteran is appealing the initial rating assigned from a grant of service connection for PTSD in September 2011.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's PTSD is currently assigned an initial 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

The pertinent evidence includes a record showing that in March 2011, the Veteran called a suicide hotline.  The hotline responder reported that the Veteran has passive suicidal ideation of crashing his car, but had no current intent.  The responder reported that the Veteran was feeling anxious and upset because of PTSD, and the Veteran had some difficulty with a girlfriend who did not understand PTSD.  The responder noted that the Veteran needed to vent, the Veteran had been drinking and initially was planning to get in a car and speed on a dangerous road, but felt better.

In July 2011, the Veteran was seen by a social worker, who assigned him a GAF score of 58.  The social worker noted that the Veteran had insomnia due nightmares.

In July 2011, the Veteran was seen for a VA examination.  The Veteran reported that he had a good relationship with his girlfriend and his family, but he did not seek out a great deal of interaction with others outside of work and family settings.  The Veteran reported that while he got along "okay" with others, he did have some difficulty with irritability and noted that he had "exploded" at several coworkers.  Further, the Veteran reported that his manager, who was also a Veteran, was very understanding of PTSD.  However, the manager sent the Veteran home on 2 or 3 occasions each month because of interference from the Veteran's PTSD symptoms.

The examiner noted that the Veteran maintained good eye contact, and his voice was normal in tone in pace.  The Veteran's affect was full ranging and appropriate.  The Veteran described his underlying mood as anxious and occasionally irritable.  The Veteran was able to track the conversation well, and no impairment of concentration nor attention span was observed.  The Veteran's psychomotor activity was within normal limits.  His memory was functionally intact.  His thinking was logical and goal-oriented, and there was no indication of a thought disorder.  The examiner found that a GAF score between 55 to 60 was most descriptive of the Veteran's current function.  The examiner noted that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but that the Veteran was functioning generally satisfactorily in terms of routine behavior, self-care, and his conversation was normal.

The Veteran's girlfriend in February 2012 stated that the Veteran's PTSD symptoms, which included withdrawing, anger, and nightmares, was putting a strain on their relationship.  His girlfriend also reported that the PTSD symptoms affected his work.  The Veteran's symptoms included triggers from loud noises or "irresponsible" people.

In February 2012, the Veteran's employer stated that on multiple occasions, the Veteran needed to leave work due to his PTSD symptoms and his current state of mind.  The employer stated that he never questioned the Veteran, as he could see in his eyes that he was on the verge of anger or even an emotional breakdown.

A February 2012 VA examination report reflects that the Veteran was diagnosed with PTSD and was assigned a GAF score of 58.  The Veteran reported increasing friction with his live in girlfriend.  The Veteran reported that he worked full time and spent time with his girlfriend and family.  The Veteran reported that he had no close friends where he lived, but maintained contact with friends elsewhere via social media.

The Veteran reported that he sometimes would become inpatient at work while supervising a handicapped co-worker.  The Veteran also reported that he was irritable with customers.  He also reported being badly startled a few times, and experienced intrusive memories, causing him to become distracted.  The Veteran reported that he had forgotten to perform tasks at work, had to go home early a few times, and miss worked occasionally.  The Veteran reported that his manager, who was also a Veteran, gave him special accommodations.  The Veteran reported that he was unable to get a new job because of his PTSD symptoms, which caused him to be nervous during the interview.  The Veteran reported that his symptoms had worsened in October after talking to a fellow service-member.  He has nightmares three night a week, intrusive memories and he usually wakes up early and cannot go back to sleep.  The examiner noted that his PTSD symptoms also included anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A January 2013 VA examination report reflects that the Veteran reported that he lived with his fiancée until September 2012.  The Veteran reported that they broke up after some fighting.  The Veteran appeared to relate his lost relationship with his PTSD symptoms.  He has depressed mood and anxiety.  The Veteran has nightmares five to seven days that wake him up.  He has physiological symptoms of flushed face and shaky hands with the memories.  He has avoidance of thoughts and feelings.  Loss of interest.  He forgets some important things. Mild detachment with others, but he noted he has some Army buddies.  He is quite close with his family.  He is hyperalert and irritable.  He has trouble adapting to stressful situations, like at work.  The examiner found that the clinical evidence and clinical notes suggested that the Veteran's symptoms continued as before.  The diagnosis was PTSD and a GAF score of 60 was assigned.

During the August 2013 Board hearing, the Veteran testified that he was living with his parents and was dealing with nightmares and flashbacks.  He would wake in the middle of the night, sweating and go outside, smoke a couple cigarettes and try to go back to sleep.  His dad would try to talk to him, and a lot of times he would break down crying.  

A May 2016 VA PTSD examination report reflects that the Veteran reported good relationships with his family members and at work.  The Veteran currently lived with a girlfriend that he had been dating for less than a year.  The Veteran reported that he and his girlfriend had disagreements, primarily related to the Veteran not working the previous winter and collecting unemployment.  The Veteran reported that the couple had arguments that spiraled out of control.  The Veteran described it as an all-day fight fest. The Veteran denied any close relationships in the local area where he had been living for the past three years; however, he continued to maintain social media ties to previous friends.  The Veteran reported that he did not hang out with anyone except himself, his girlfriend and his dog.

The Veteran denied being absent for work for symptoms related to PTSD, but noted that he did have symptoms secondary to PTSD while at work.  The Veteran reported that he was able to complete the requirements of his job with additional effort.  The Veteran had worked for the same company for three seasons.  The Veteran reported that his boss was also a veteran, and was understanding.  The Veteran reported that his boss was aware when the Veteran was having symptoms, and would give him his space when he was having symptoms.  The Veteran stated that in other jobs, he would have had to go home.  The Veteran also reported that he was all about having dangerous situations.  The Veteran explained that he understood that given the nature of his job, sometimes things happen, and people die.  The Veteran stated that he liked his job because it was a bit dangerous, but noted that he did not have a death wish. The examiner noted that the Veteran's overall mood was cheerful and upbeat, congruent with his affect and the content of the conversation.  However, his mood did become irritable and agitated when discussing VA politics.  The Veteran denied homicidal and suicidal ideation.  The examiner noted that the Veteran PTSD symptoms included reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, anxiety, and chronic sleep impairment.

The examiner found that the Veteran had mild-moderate symptoms of PTSD, with his symptoms being more closely proximate to the mild range.  The examiner noted that since that the Veteran was currently working seasonally, he was more active and felt better about himself.  The Veteran reported that he enjoyed his job, and that he was increasing his activity, and decreasing his relationship conflicts.  The examiner contrasted this with the previous winter, where the Veteran reported as not being as active, and reported increased alcohol use, which the examiner noted were known to increase symptoms of negative moods.  The examiner noted that the evaluation of the Veteran's symptoms was conducted while he was working, and when his symptoms were in good control.  As the Veteran had not been evaluated during the winter months, when he was not as active, the examiner could not say what his symptoms would be like during that time without resorting to mere speculation.  However, the Veteran contended that his symptoms were worse during such times.  The examiner stated that this was consistent with what was known about his diagnosis and related symptoms.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a higher initial 70 percent rating, but not higher, from the June 14, 2011, effective date of the grant of service connection.  38 C.F.R. § 4.7 (2016).

Since the June 14, 2011, effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested primary by ongoing symptoms of irritability, angry outbursts, anxiety, intrusive memories, was easily distracted, difficulty with relationships, depressed mood, hypervigilance, re-experiencing symptoms, an occasion of passive suicidal ideation, social isolation, reckless or self-destructive behaviors, exaggerated startle response, problems with concentration, and sleep disturbance.  The Board finds that the Veteran's symptomatology throughout the appeal has been consistent with and more nearly approximated occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the June 14, 2011, effective date of the grant of service connection.

However, the Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for a 100 percent rating at any period of this appeal.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Throughout the record, the Veteran was consistently found to be oriented.  The Veteran even socialized to a limited extent, with his girlfriend and family.   Therefore, he was shown to be able to be around other people (in a work environment as well).  He also had leisure activities that he pursued.  He has never displayed grossly inappropriate behavior, any sort of delusions, or had the intermittent inability to perform activities of daily living.  Therefore, the Board finds that total social impairment has not been shown. The Veteran has maintained a relationship with his girlfriend, his parents, and Army buddies.  Therefore, total social impairment is not shown.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating. 

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since service connection was established.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  In fact, the record reflects that the Veteran is currently employed.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.  


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, effective June 14, 2011, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


